Title: To Alexander Hamilton from Tobias Lear, 11 January 1791
From: Lear, Tobias
To: Hamilton, Alexander


[Philadelphia, January 11, 1791. “The President of the United States having duly considered the subject of building a Light House on Cape Henry in Virginia, as submitted to him on the 5th Instant by the Secretary of the Treasury … it appears to him that the proposal made by John McComb Junr. of New York is most advantageous to the United States, and he is therefore of opinion that the Contract should be entered into with him.…”
